United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4170
                                   ___________

United States of America,               *
                                        *
               Appellee,                *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * Western District of Arkansas.
Titus Parks,                            *
                                        * [UNPUBLISHED]
               Appellant.               *
                                   ___________

                             Submitted: September 24, 2007
                                Filed: October 12, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Titus Parks appeals the 151-month prison sentence imposed by the district
     1
court following his guilty plea to distributing a mixture or substance containing
cocaine base (crack cocaine). Citing United States v. Booker, 543 U.S. 220 (2005),
Parks challenges (1) the 100:1 quantity ratio used for sentencing crack-cocaine versus
powder-cocaine offenders, and (2) mandatory minimum sentences in drug cases.
Upon review, we hold that Parks’s appeal is without merit. See, e.g., United States
v. Castro-Higuero, 473 F.3d 880, 888 (8th Cir. 2007) (rejecting argument that Booker

         1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
made mandatory minimum sentences unconstitutional); United States v. Spears, 469
F.3d 1166, 1176 (8th Cir. 2006) (en banc) (“[N]either Booker nor § 3553(a) authorizes
district courts to reject the 100:1 quantity ratio and use a different ratio in sentencing
defendants for crack cocaine offenses.”).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-